DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/21/2022 has been entered.
 
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 07/30/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

	
	Claim Status
Claims 1, 3-4, 9-10, 15 and 20 have been amended; support for claims 1, 15 and 20 are found in claims 2, 9-10, [0019-0021] and Figures 2-3 of the instant specification, the amendment to claims 3-4 were to change dependency.
Claims 2 and 16 have been cancelled.
Claims 1-, 3-15 and 17-20 are currently pending and have been examined on the merits in this office action.

Claim Rejections - 35 USC § 103
The 35 USC § 103 claim rejections of the previous office action has been withdrawn in view of the amendments to the claims.


Allowable Subject Matter
Claims 1, 3-15, and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach nor render obvious all the claim limitations of independent claims 1, 15, and 20. The prior art fails to teach the structure of claim 1 as a whole, specifically the cap assembly structure along with the structure of the insulating member having a through hole and the current collecting structure associated with the insulating member and the cap plate and terminal. While the prior art generally discloses the claim limitations of the independent claims, the combination to arrive at the device structure as claimed would not be obvious absent Applicant’s own work. 
The closest prior art of record is considered to be Ma (Cn 108461665A), Nguyen (US 9496588 B2), Maeda (US 2018/0097208 A1) and Lee (US 2019/037741 A1) as used in the previous rejection of record and additional references, Zhuang CN 105609882A and Honbou US 2008/0206628 A1. The references as cited may disclose each limitation of the independent claim separately, however, a skilled artisan would not have been motivated to combine all the pieces of the prior art to arrive at the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 06/21/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments are related to the amended claims. The amendments to the claims overcomes the rejection of record and therefore the arguments are not persuasive as the amended claims are allowable over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021. The examiner can normally be reached M-Th: 7 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J FRANCIS/Examiner, Art Unit 1728                          

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728